Citation Nr: 9927027	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-03 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating for individual unemployability 
due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1998, 
from the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service connected disorders are 
sufficiently severe as to preclude him from obtaining and 
maintaining a substantially gainful occupation consistent 
with his education and employment experience.


CONCLUSION OF LAW

The criteria for a total rating on account of unemployability 
due to service-connected disability have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991 and Supp. 1998); 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations that govern the granting of TDIU impose a 
high standard that must be satisfied prior to assignment of 
such a benefit by VA.  The provisions of 38 C.F.R. § 3.340(a) 
(1998) stipulate that "[t]otal disability will be considered 
to exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  
(Emphasis added.)  

38 C.F.R. § 4.16(a) (1998) provides that total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disabilities:  Provided (emphasis in the original),  
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.

The Department of Veterans Affairs (VA) will grant, on an 
extraschedular basis, a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinions of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).  
In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VA OPGC PREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.

The record in this case indicates that the veteran was 
granted service connection for residuals of a fractured left 
femur by a rating decision of October 1945.  An evaluation of 
30 percent was assigned.  In September 1986 he was also 
granted service connection for degenerative joint disease of 
the thoracic and lumbar spine as secondary to his service 
connected left leg disorder.  A 20 percent evaluation was 
assigned.  In September 1990 he underwent left total knee 
arthroplasty (TKA).  A rating decision of September 1995 
assigned an evaluation of 60 percent for status post left TKA 
with history of femur fracture and traumatic arthritis of the 
left knee.  His total evaluation, including the 20 percent 
for degenerative joint disease of the spine, is currently 70 
percent.

The report of a VA examination, conducted in January 1998, 
shows the veteran to be 75 years old and retired.  He 
complained of pain across his buttocks intermittently.  It 
was present to some degree every day.  It was aggravated by 
bending, walking or movement in general.  He also stated that 
the left knee swells if his is on it for prolonged intervals 
and stays sore.

Examination showed he ambulated with a gait which showed a 
lack of the last 20 degrees of extension in the left knee.  
He stood erect without pelvic obliquity or scoliosis.  He had 
no tenderness over the spinous processes.  He had a range of 
motion as follows:  flexion to 60 degrees, extension to 20 
degrees, right lateral bending to 20 degrees, left lateral 
bending to 20 degrees, right thoracic rotation to 30 degrees, 
left thoracic rotation to 30 degrees.  Straight leg raising 
was limited to 60 degrees bilaterally by hamstring tightness.

Examination of the left knee showed a long anterior scar.  He 
had no swelling or effusion.  He lacked the last 15 degrees 
of extension and flexed to 40 degrees.  His ligaments were 
stable to varus and valgus stress within that range.  
Anterior and posterior drawer tests could not be performed 
because he was unable to flex the knee to 90 degrees.  His 
Lachman test was negative.  

Neurologic examination showed deep tendon reflexes were 
active in the right knee and both ankles.  It was absent in 
the left knee.  He had no motor weakness or sensory loss.  He 
could walk on his heels and toes.  He was not asked to squat 
because of his left knee TKA.

X-ray examination showed osteophytes in the lower thoracic 
area, consistent with his age.  He complained of no symptoms 
in the thoracic area and the examiner stated that these 
changes are not usually productive of symptoms.  

X-ray examination of the lumbosacral spine showed that the L5 
vertebra is the transitional vertebra with large transverse 
processes articulating with the sacrum.  The examiner 
commented that it is probable that no motion occurs between 
L5 and S1.  The disc was narrowed, but this was of no 
clinical significance since motion did not occur through that 
area anyway.  The remaining discs in the lumbar spine were of 
normal height.  He had minute osteophytes at several levels.  
There was no wedging of any of the vertebrae in the thoracic 
or lumbar area to suggest old compression fractures from his 
injury.

X-ray examination of the left knee showed TKA in good 
alignment.  There was no loosening of any of the three 
components.  The impression given was status post TKA with 
limitation of motion and aging changes to the thoracic and 
lumbar spine with no evidence of trauma.

The examiner commented that the veteran was 75 years old and 
that the changes present were due to aging.  He stated that 
the veteran was capable of doing light sedentary work which 
did not require him to be on his feet more than four hours 
out of eight, and that did not require him to lift more than 
twenty pounds.

The evidence of record indicates that the veteran last worked 
in 1986 as a maintenance supervisor and that he left that job 
due to his disability.  Had worked at that job since 1978.  
He has an eighth grade education and no additional training.

The Board concludes that the veteran's physical disabilities 
preclude him from gaining or maintaining substantially 
gainful employment consistent with his training, education, 
and experience.  The veteran has an eighth grade education 
and worked in the field of building maintenance for the 
majority of his working life.  He last worked as a 
maintenance supervisor and was unable to continue due to his 
disabilities.  His disability picture has only worsened since 
that time.  Although it is true that he could perform 
sedentary work, the Board finds that his lack of education, 
training, and experience would likely prevent this.  

The RO and the medical examiner both commented that, due to 
the veteran's age, the question of unemployability was a 
relative one.  They noted that changes to the veteran's spine 
were due to his age.  The Board must, however, note that VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances(emphasis added).  The Board further notes that 
the veteran is service connected for degenerative joint 
disease of the thoracic and lumbar spines and that current 
medical evidence does not show that any differentiation might 
be possible regarding age versus service related disability 
in this area.


ORDER

Entitlement to TDIU is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

